Opinion by
Smith, J.,
The general rule governing the question presented on this appeal was stated by the Supreme Court in Arthur v. School District, 164 Pa. 410, as follows: “ The power of borough and township officers to levy taxes upon persons and property rests upon residence and location. The persons who live within the borough, and the lands inclosed by its lines, are subject to the jurisdiction of the borough and its officers. Persons and property located in some other borough or township are subject to the jurisdiction of the town or borough in which they belong.” The observance of this rule properly restricts the exercise of municipal functions to the territorial limits. But the law expressly designates the mansion house as the controlling place of assessment when the farm is used as a whole, without regard to corporate divisions, and this has been recognized in all legislation and judicial decision on the question.
In pursuance of this the case of Bausman v. Lancaster County, 50 Pa. 208, holds that a farm divided by a township, borough or city line, is taxable where the mansion house is located, and there is neither legislation nor contrary decision since on this point. It was fairly deducible from all prior legislation that assessors were to assess each farm as a whole when so used with the mansion house as a dominant point of assessment; and this is still the law. This court has recognized and followed the case cited, so far as pertinent, in Com. v. Wheelock, 13 Pa. Superior Ct. 282.
The decree of the court below is reversed and the bill reinstated, and it is now ordered and decreed that the injunction be issued and made perpetual, in manner and effect, as prayed for.